Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-22 are pending and under examination in this Office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,920,289. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of the U.S. Patent No. 10,920,289 are drawn to A method for the detection of viruses with lymphotropism properties in biological material with a low virus concentration, comprising: sampling a biological material from a patient; forming an admixture of an equal amount of said biological material from said patient with a lymphocyte suspension from a healthy human subject; incubating the admixture; washing-out the lymphocytes in the admixture; concentrating lymphocyte cytoplasm content within said admixture by removing lymphocyte membranes from the admixture; and detecting, within said lymphocyte cytoplasm content, the presence or absence of the virus RNA or DNA, wherein the presence of the virus RNA or DNA in the lymphocyte cytoplasm content, with an earlier non-detection of infection, indicates the preserved viability of viruses in said biological sample of said patient, wherein the absence of the virus RNA or in the lymphocyte cytoplasm content indicates the loss of virus viability in said biological sample of said patient.
The present claims are obvious over the claims of the U.S. Patent No. 10,920,289 because they are drawn to a method of detecting viruses with lymphotropism properties in a biological sample. 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,873,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of the U.S. Patent No. 9,873,922 are drawn to method of detection of viruses with .
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,957,579. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of the U.S. Patent No. 9,957,579 are drawn to method of detection of viruses with lymphotropism properties in a biological material with a vims concentration below enzyme immunoassay (EIA) and polymerase chain reaction (PCR) testing sensitivity thresholds, comprising: combining an equal amount of a biological material from a patient suspected of .
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,879,329.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a method of a method for the detection of viruses with lymphotropism properties in biological material with a low virus concentration, comprising:
sampling a biological material from a patient; forming an admixture of an equal amount of said biological material from said patient with a lymphocyte suspension from a healthy human subject; incubating the admixture; washing-out the lymphocytes in the admixture; concentrating lymphocyte cytoplasm content within said admixture by removing lymphocyte membranes from the admixture; and detecting, within said lymphocyte cytoplasm content, the presence or absence 
And the claims of the U.S. Patent No. 9,879,329 are drawn to A method for evaluating the viability of viruses with lymphotropism properties in patients after testing for lymphotropic virus infection, comprising: collecting a biological material from a patient suspected of infection by a lymphotropic virus, wherein said biological material of said patient suspected of infection, when subjected to enzyme immunoassay (EIA) or polymerase chain reaction (PCR) testing, indicates no infection by a lymphotropic virus; obtaining a lymphocyte suspension from a blood sample of at least one healthy human subject; combining said lymphocyte suspension with an equal amount of said biological material to form an admixture; stirring and incubating the admixture; washing-out the lymphocytes from the plasma portion of the admixture; removing lymphocyte membranes from the admixture, separating the lymphocyte cytoplasm content suspected of infection by said lymphotropic virus by centrifugation, thereby concentrating the lymphocyte cytoplasm; and detecting the presence or absence of virus RNA or DNA in the lymphocyte cytoplasm content, wherein the presence of the virus RNA or DNA in the lymphocyte cytoplasm content, with the earlier non-detection of infection, indicates the preserved viability of viruses in said biological material of said patient, and wherein the absence of the virus RNA or DNA in the lymphocyte cytoplasm content indicates the loss of virus viability in said biological material of said patient.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,570,466.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a method of a method for the detection of viruses with lymphotropism properties in biological material with a low virus concentration, comprising:
sampling a biological material from a patient; forming an admixture of an equal amount of said biological material from said patient with a lymphocyte suspension from a healthy human subject; incubating the admixture; washing-out the lymphocytes in the admixture; concentrating lymphocyte cytoplasm content within said admixture by removing lymphocyte membranes from the admixture; and detecting, within said lymphocyte cytoplasm content, the presence or absence of the virus RNA or DNA, wherein the presence of the virus RNA or DNA in the lymphocyte cytoplasm 15 content, with an earlier non-detection of infection, indicates the preserved viability of viruses in said biological sample of said patient, wherein the absence of the virus RNA or in the lymphocyte cytoplasm content indicates the loss of virus viability in said biological sample of said patient.
And the claims of the U.S. Patent No. 10.570,466 A method for the detection of viruses with lymphotropism properties in a biological material with a low virus concentration, comprising: forming an admixture of an equal amount of a biological material from a patient with a lymphocyte suspension from a healthy human subject; incubating the admixture; washing-out the lymphocytes in the admixture; removing lymphocyte membranes from the admixture, separating the lymphocyte cytoplasm content, thereby concentrating the lymphocyte cytoplasm 
The present claims are obvious over the claims of U.S. Patent No. 9,879,329 because they recite overlapping method steps. 
Pertinent references
Saksela et al. (US Patent 5,674,680) teaches a PCR method for detecting HIV RNA in PBMCs (containing lymphocytes) from a blood sample of a patient, the method comprising collecting blood sample from a patient, isolating the PBMCs and detecting the presence of HIV RNA in the sample by PCR (see column 6, lines 3-46, column 8, lines 16-67, columns 9 and 10, claims 1-37). Saksela does not teach removing the lymphocyte membranes and concentrating the lymphocyte cytoplasm.
Naslund (Journal of Virological Methods, 2011, Vol. 178, p. 186-190) teaches a method for determining virus viability comprising mixing supernatants from RVFV infected blood samples with non-infected Vero E6 cells, incubating the mixture and determining the viral infection in Vero cells (see Table 1, Viability test on page 187, right column and page 188). Naslund teaches detecting the presence of viral RNA in the samples by a PCR method (see page 187 and 188 and Figure 1 and 2). The difference between the present claims and the method of 
Corchane (Journal of Virology, 2004, Vol. 78, p. 9862-9871) teaches a method for HIV DNA quantification comprising collecting blood samples from a patient, isolating lymphocytes from the PBMCs and detecting the presence of HIV in the lymphocytes (see Materials and Methods, and Figures 2 and 3). Corchane teaches isolating lymphocytes from samples of healthy human subjects (see page 9866, right column).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648